UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          )
SAIFULLAH PARACHA,                        )
                                          )
            Petitioner,                   )
                                          )
      v.                                  )                   Civil Action No. 04-2022 (PLF)
                                          )
BARACK OBAMA, et al.,                     )
                                          )
            Respondents.                  )
__________________________________________)


                           MEMORANDUM OPINION AND ORDER

               The parties appeared before the Court for a status conference and motions hearing

on August 26, 2009. Currently pending before the Court are several motions by petitioner: a

motion for discovery [299]; a motion for a more definite statement, to provide a proper return

and/or to strike the factual return [314/315]; a motion to unseal respondents’ ex parte submission

of July 10, 2009 [306]; and a motion for release on bail [319]. The status conference resolved

certain areas of disagreement or confusion between counsel and resulted in a plan for this habeas

petition to proceed. After careful consideration of the parties’ papers and oral statements before

the Court as well as the procedural framework of the Guantanamo habeas cases, it is hereby

               ORDERED that petitioner’s motion for a more definite statement [314/315] is

DENIED. The Court finds that the “narrative” included in respondents’ amended factual return

is adequate to put the petitioner on notice of the respondents’ factual basis for detaining

petitioner. In addition, counsel for respondents represented that at the point that this case reaches

briefing and/or a hearing on the merits, they will rely only on the amended factual return —
including both the narrative section and all accompanying documents — or will move to

supplement the amended factual return; they will not rely on any prior factual returns as the basis

for detaining petitioner. While petitioner requests that he be permitted to share additional

material in the classified factual return with investigators overseas, to permit him to do so would

violate the terms of the Protective Order entered after careful consideration by Judge Hogan in

the miscellaneous case. It is

               FURTHER ORDERED that petitioner’s motion for discovery [299] is DENIED

without prejudice. Petitioner’s motion was filed before this Court issued its Case Management

Order on July 16, 2009, which amended certain discovery procedures set forth in Judge Hogan’s

Case Management Order and made some of petitioner’s requests moot. In addition, petitioner’s

motion does not comply with the procedural framework for discovery in these habeas cases,

either under Judge Hogan’s CMO or this Court’s amendments to it, because it does not identify

specific discovery due under the CMO. Instead petitioner makes broad requests for discovery

akin to requests one would make in normal civil litigation, rather than following the dictates of

Sections I.D and I.E. of the CMO. As Judge Collyer recently stated, “[a] discovery request that

starts with ‘any and all’ is almost certainly in trouble under the CMO. . . .” See Sadkhan v.

Obama, 608 F. Supp. 2d 33, 39 (D.D.C. 2009). Petitioner’s motion is no exception.

               Petitioner will, however, receive additional discovery from respondents. As

represented by counsel for respondents, they will produce medical records to petitioner’s counsel

within approximately two weeks. Moreover, respondents are engaged in ongoing Task Force

discovery related to petitioner, and respondents’ counsel has represented to the Court that

respondents will work diligently to complete this review and will produce the documents to


                                                 2
petitioner’s counsel within sixty to ninety days. Accordingly, it is

               FURTHER ORDERED that the parties appear at a status conference to discuss the

status of discovery and document production on October 30, 2009 at 10:00 a.m. It is

               FURTHER ORDERED that petitioner’s motion to unseal respondents’ ex parte

submission of July 10, 2009 [306] is denied. See Obaydullah v. Obama, Civil Action No.

08-1173, Minute Order (July 13, 2009). And it is

               FURTHER ORDERED that the government file a response to petitioner’s motion

for release on bail on or before October 20, 2009; petitioner may reply on or before October 27,

2009. The Court will hear oral argument on this motion at the status conference scheduled on

October 30, 2009 at 10:00 a.m.

               SO ORDERED.

                                                      _/s/________________________
                                                      PAUL L. FRIEDMAN
                                                      United States District Judge
DATE: August 28, 2009




                                                 3